Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sung-Yeop Chung on March 11, 2021.

Claim 1 has been amended as follows: 
1. 	(CURRENTLY AMENDED) A multi-hole stent for digestive organs, the multi-hole stent comprising: 
a body that includes a plurality of cells defined by intersections of wires and having a hollow cylindrical shape; and 
a separate film having a corresponding hollow cylindrical shape that is configured to be placed into detachable 
wherein: 
each having 
the film includes a body film part configured to be located on an inner surface of the body part, and upper and lower head film parts configured to be located on inner surfaces of the upper and lower head parts; and 
a plurality of discharge holes are formed in the body film part, the plurality of discharge holes are arranged to be located within the cells formed in the body when the film is installed on the inner surface of the body, 
the plurality of discharge holes are in size than the cells formed in the body, 
one or more of the plurality of discharge holes are formed in a portion of the body film2Application No. 16/311,050Docket No.: 0813.1016 part that is structured to come 
no  the upper and lower head film parts 
the stent is removable after the placement of the stent into the digestive organ[[,]] such that any removed .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Han et al (US 10,349,944) is cited as being similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL B PREBILIC/Primary Examiner, Art Unit 3774